353 F.2d 739
Dennis P. KELLY, Appellant,v.Arthur J. SILLS, Esquire, Attorney General of the State of New Jersey, and His Agent, Eugene T. Urbaniak, Deputy Attorney General, of Counsel.
No. 15338.
United States Court of Appeals Third Circuit.
Submitted December 3, 1965.
Decided December 14, 1965.

Appeal from the United States District Court for the District of New Jersey; Robert Shaw, Judge.
Dennis P. Kelly, pro se.
Eugene T. Urbaniak, Deputy Atty. Gen., Trenton, N. J. (Arthur J. Sills, Atty. Gen. of New Jersey, on the brief), for appellees.
Before HASTIE, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM:


1
The appellant not appearing for oral argument of this appeal, the matter is decided upon the record and the briefs filed by the parties. We find no error in the decision of the district court.


2
The judgment will be affirmed.